Citation Nr: 0302730	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  95-42 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
to include hypertension and angina pectoris.

2.  Entitlement to service connection for a left leg 
disorder, including varicose veins and phlebitis.

3.  Entitlement to service connection for diabetes mellitus.

4.  Whether the appellant's countable income precludes 
payment of improved disability pension benefits, as of 
September [redacted], 1995.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1966 to 
December 1967.  It is unclear from the evidentiary record 
whether appellant may have also been a member of the Army 
Reserves (apparently from service separation until 
approximately January 1972).  It appears from the evidentiary 
record that appellant's contentions do not pertain to any 
Army Reserve period of duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Montgomery, 
Alabama, Regional Office (RO), which denied service 
connection for a cardiac disorder (to include hypertension 
and angina pectoris), a left leg disorder (including varicose 
veins and phlebitis), and diabetes mellitus; and determined 
that appellant was ineligible for payment of pension because 
his yearly income exceeded the legal limit for a single 
veteran without any dependents.  A permanent and total 
disability rating for pension purposes has been assigned 
since February 1993.  

By a February 1996 determination, the RO retroactively 
granted the claim for payment of pension benefits for the 
period from March 1, 1993 through September 28, 1995, thereby 
rendering this issue partially moot.  Therefore, the Board 
has reframed the issue as whether the appellant's countable 
income precludes payment of improved disability pension 
benefits, as of September [redacted], 1995.

In July 1997, the Board remanded the case for additional 
evidentiary development.  By August 2000 determinations (See 
Supplemental Statements of the Case dated in August 2000), 
the RO denied said service connection claims and payment of 
pension eligibility claim on the grounds that the claims were 
not well grounded.  In a November 2000 decision, the Board 
determined that said service connection claims were well 
grounded, and remanded to the RO said claims on a de novo 
basis, in addition to the payment of pension eligibility 
claim, for additional evidentiary development.  

The case is now ready for final appellate determination.  


FINDINGS OF FACT

1.  Chronic cardiac disorder (to include hypertension and 
angina pectoris), a left leg disorder (including varicose 
veins and phlebitis), and diabetes mellitus were not shown, 
by competent evidence, to have been present during service or 
proximate thereto.  Chronic cardiac disorder (to include 
hypertension and angina pectoris), a left leg disorder 
(including varicose veins and phlebitis), and diabetes 
mellitus were initially medically shown many years after 
service at a time too remote to be reasonably related to 
service and have not been shown, by competent evidence, to be 
related to any incident of service.  

2.  The evidentiary record does not indicate that as of 
September [redacted], 1995, appellant had countable annual income for 
VA pension payment purposes, even after adjustment for 
excludable expenses, that was less than the legal maximum 
annual rate for a veteran with or without child.


CONCLUSIONS OF LAW

1.  Chronic cardiac disorder (to include hypertension and 
angina pectoris), a left leg disorder (including varicose 
veins and phlebitis), and diabetes mellitus were not incurred 
in or aggravated by service, nor may cardiovascular disease 
or diabetes be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002). 

2.  The evidentiary record does not indicate that as of 
September [redacted], 1995, appellant met the legal requisites for 
entitlement to payment of improved disability pension 
benefits.  38 U.S.C.A. §§ 101, 1115, 1503, 1506, 1521, 1522, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.4, 3.23, 3.57, 
3.252, 3.271, 3.272, 3.274, 3.277, 3.342 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002)).  This change in the law is potentially 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5100 et. seq. (West Supp 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claims at issue were not final on November 
9, 2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  In the Board's 
July 1997 remand, it was pointed out that although the RO had 
obtained appellant's regular Army service medical records, it 
apparently had not requested appropriate organizations, such 
as the National Personnel Records Center (NPRC), to search 
for any records relating to his subsequent Army Reserve 
obligation; and the RO was directed to obtain any such Army 
Reserve medical records and verify dates and type of any 
Reserve training (DUTRA).  Additionally, although pursuant to 
remand, the RO sent appellant a letter requesting assistance 
in obtaining any pertinent post-service medical records and 
other information, appellant did not adequately respond, 
except with a few lay statements and duplicative private 
medical records.  With respect to the issue of whether 
appellant's countable income precludes payment of improved 
disability pension benefits, although pursuant to remand, the 
RO sent appellant a letter requesting clarification as to the 
amount and frequency of any support he may have provided his 
daughter, appellant did not adequately respond.  
Additionally, pursuant to remand, the RO sought his Social 
Security Administration (SSA) records pertaining to his SSA 
benefits.  However, SSA records were not specifically 
requested or obtained dealing with the amount of monthly SSA 
income appellant and his child may have received during the 
period in controversy.  Additionally, he did not adequately 
provide documentation as to any unreimbursed medical expenses 
or other expenses that he may have paid during the period in 
controversy in order to calculate his annual countable income 
during the period in controversy, since such expenses can 
potentially be excluded from "countable income" pursuant to 
38 C.F.R. § 3.272.   

In a September 1997 letter, the RO requested appellant, in 
part, to provide information as to Reserve membership dates; 
information as to any relevant medical treatment, including 
consent forms for release of private medical records to VA; 
alternative sources for proving service connection, such as 
lay statements, employment examinations, pharmacy 
prescription records; and information regarding the 
financial, medical, and educational status of his child.  
However, appellant did not fully comply with that request, 
although in October 1997, he did submit certain lay 
statements, statements from a private physician, pharmacy 
prescription records, and information regarding his child.  

In August 1999 and July 2000, VA examinations were conducted 
with medical opinion rendered as to the etiology of the 
claimed disabilities.  

Subsequently, in November 2000, the Board again remanded the 
case, in part, to attempt to obtain any Army Reserve medical 
records and verification of Reserve membership dates; to 
afford appellant yet another opportunity to assist the RO in 
obtaining any pertinent post-service medical records and 
other information including SSA income information, expenses, 
and documentation regarding legal custody of his child and 
child support; and to arrange VA examinations with adequate 
medical opinion rendered as to the etiology of the claimed 
disabilities in issue.  

In the November 2000 Board remand instructions, appellant was 
specifically warned "[a]gain it is noted that at least some 
of this record gathering depends on cooperation from the 
appellant.  His failure to cooperate in some instances will 
mean records will be unattainable, and a decision will 
ultimately be made based on the evidence of record."  

In a December 2000 letter, the RO requested appellant, in 
part, to provide a list of his Reserve units and dates of 
duty; provide any clinical records in his possession as well 
as identify any pertinent health care providers; provide any 
pre-employment/employment examinations and identify former 
and past employers; provide documentation as to legal custody 
of his child, child support payments, and unreimbursed 
medical or other expenses that he may have paid each year; 
and identify any VA treatment he may have received.  The 
letter also warned that if he failed to respond, a decision 
would be rendered on the evidence of record.  The letter 
further indicated that VA Forms 21-4142 and 4138 were 
enclosed (VA Form 21-4142 is an authorization for release of 
medical records).  

Pursuant to that November 2000 Board remand, appellant was 
afforded appropriate VA examinations with adequate medical 
opinion rendered as to the nature and etiology of his 
cardiac, left lower extremity, and diabetic conditions.  
Additionally, SSA clinical records were obtained.  However, 
subsequent to that November 2000 Board remand, the only 
written response received from appellant was a December 2002 
statement, which requested that the RO expeditiously transfer 
the case to the Board "for their decision now."  In short, 
appellant failed to provide the RO the information and 
assistance necessary for the RO to undertake much of the 
development that the Board's November 2000 remand deemed 
necessary for proving the pension payment eligibility and 
service connection issues on appeal.  The United States Court 
of Appeals for Veterans Claims (Court) has held that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Appellant was even advised by a November 2002 letter from a 
Congressman of the evidence he should submit to VA for 
proving his service connection claims.  Additionally, 
appellant was issued a Statement of the Case and Supplemental 
Statements of the Case, which included relevant laws and 
regulations, discussion of relevant clinical and financial 
evidence, and a detailed explanation of the rationale for the 
adverse decisions.  Furthermore, appellant's representative 
has submitted additional argument with respect to the 
appellate issues.  

The evidentiary record includes available service medical 
records, private and VA clinical records, recent VA 
examinations with medical opinions as to the etiology of the 
claimed disabilities, and certain financial and other 
information pertaining to the pension payment eligibility 
claim.  Although VA has been unable to obtain certain 
necessary evidence or information requested by the RO and 
pursuant to Board remands, this inability has resulted from 
appellant's repeated unwillingness to cooperate and assist in 
the full development of the appellate issues.  It does not 
appear that appellant has informed the VA of the existence of 
any other specific competent evidence that should be obtained 
or indicated a willingness to assist VA in the full 
development of his appeal.  The Board concludes it may 
proceed, as all evidence has been received to the extent of 
its availability in the absence of appellant's cooperation, 
without regard to more specific notice as to which party 
could or should obtain which evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It is the Board's opinion 
that there is no indication that other existing evidence 
should be obtained and that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied under the circumstances with respect to the 
issues on appeal.  


I.  Service Connection for a Cardiac Disorder (to Include 
Hypertension and Angina Pectoris), a Left Leg Disorder 
(Including Varicose Veins and Phlebitis), and Diabetes 
Mellitus.

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.  Where a veteran served ninety (90) days or 
more during a period of war, and cardiovascular disease or 
diabetes mellitus becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


A.  Service Connection for a Cardiac Disorder (to Include 
Hypertension and Angina Pectoris)

Appellant's service medical records, including an October 
1967 service separation examination report, did not include 
complaints, findings, or diagnoses pertaining to a cardiac 
disorder (to include hypertension and angina pectoris).  A 
history of childhood rheumatic fever was recorded.  His blood 
pressure was 118/68 and a chest x-ray study was negative on 
that service separation examination.  In an attendant medical 
questionnaire, appellant denied high blood pressure, chest 
pain, and palpitation or pounding heart.  

An October 1980 VA psychiatric hospitalization report and a 
November 1980 application for VA disability benefits, dated 
decades after active service, did not include any history, 
complaints, findings, or diagnoses pertaining to a cardiac 
disorder (to include hypertension and angina pectoris) or any 
allegation that appellant had such disorder.  

Private and VA clinical records dated in 1991 revealed that 
appellant had a history of ischemic heart disease and 
hypertension with a myocardial infarction in 1976.  A June 
1991 chest x-ray and electrocardiogram were interpreted as 
normal.  An October 1991 chest x-ray was interpreted as 
indicating borderline cardiomegaly.  The impressions included 
ischemic heart disease and hypertension.  

In a February 1993 application for VA disability benefits, 
decades after active service, he alleged treatment from 
certain private physicians, including for cardiovascular 
disease in 1949 and 1951, and during service in January 1966 
and for hypertension in 1982.  

On April 1993 VA examination, appellant reported a strong 
family history of cardiac disease and a history of angina.  
Clinically, elevated blood pressure readings were recorded.  
A chest x-ray study was negative.  An electrocardiogaphic 
study was interpreted as borderline.  Diagnoses included 
angina and hypertension.  

Appellant subsequently submitted May, September, and November 
1994 written statements from a retired physician, "W. W. E., 
M.D." (hereinafter referred to as "Dr. E."  In the May 
1994 written statement, "Dr. E." alleged that appellant 
"was treated for rheumatic fever as a child"; and that he 
treated appellant in 1967 and 1968 for "the above heart 
condition including enlarged heart [and] leaking valves 
(mitral [and] aortic)."  However, said written statements 
were submitted without any actual supporting clinical 
records.  In that November 1994 written statement, "Dr. E." 
reported that "[d]ue to time lapse, I am unable to locate 
all of my records."  In appellant's November 1994 
accompanying letter, he stated that "Dr. E." had retired 
and the "medical records are no longer available."  

On August 1999 VA cardiovascular examination, appellant 
reported a history of childhood rheumatic fever and a 
"little murmur"; high blood pressure diagnosed in 1967; two 
myocardial infarctions during service "one was old and one 
was three months ago"; a cerebrovascular accident in 1977; a 
"stent" placement in 1997; and diagnostic studies in 
February 1999 that showed coronary artery disease.  Current 
diagnoses included two myocardial infarctions "in the 
past", coronary artery disease with stent placement and 
angina; and essential hypertension.  On another August 1999 
VA examination, the examiner stated that review of the claims 
folders, including a 1993 evaluation, did not reveal any 
rheumatic fever/mitral/cardiac problems.  

Private clinical records dated from November 1997 to August 
2000 revealed that a February 1999 echocardiogram showed 
normal mitral and aortic valves.  In April 2000, he underwent 
cardiac catheterization and coronary angioplasty.  An 
echocardiogram revealed grossly normal mitral and tricuspid 
valves.  The aortic valve was calcified, but opened 
adequately without significant stenosis.  Diagnoses included 
coronary atherosclerosis and unstable angina.  Rheumatic 
heart disease was not diagnosed.  

On July 2000 VA cardiovascular examination, the examiner 
stated that he had reviewed the claims file; that appellant 
was a very poor historian and provided a very vague medical 
history; and that although a history of rheumatic fever was 
reported on October 1967 service separation examination, that 
separation examination did not reveal any heart disability.  
Diagnoses included coronary atherosclerotic heart disease and 
hypertension.  Significantly, the examiner stated that there 
was a lack of supporting medical records and evidence of any 
heart disability treatment "in the military and after one 
year of separation from the military."   

Pursuant to the Board's second remand in November 2000, a 
January 2001 VA cardiovascular examination was conducted.  
The examiner stated that he had reviewed the claims file; 
that appellant stated he had been Nitroglycerin pills for his 
heart by "Dr. E." in 1969; that he had a heart attack and 
cardiac catheterization but did not recall the year; that an 
October 1967 service separation examination did not reveal 
any heart disability; and that appellant was not treated for 
rheumatic valvular disease during service although May 1994 
written statements from "Dr. E." "indicate otherwise."  
The examiner further stated that 1999 hospitalization 
clinical records indicated a medical history of known 
coronary artery disease with angioplasty in 1997; and that 
although an August 2000 private clinical record noted a 
history of a 1976 myocardial infarction, "I would presume 
that the hospital records and hospital admission history is 
more accurate indicating that this veteran has had right 
coronary angioplasty in 1997 for known coronary artery 
disease."  

The negative evidence includes the fact that that examiner 
further stated that blood pressure readings on preinduction 
and service separation examinations were normal.  He opined 
that although appellant had a history of childhood rheumatic 
fever, there was "no definite history of any rheumatic 
valvular disease for which he received any treatment or 
surgery in the military"; that appellant's heart disability 
was related to coronary artery disease, not rheumatic 
fever/rheumatic valvular disease; and that although it was 
not very clear when coronary artery disease and hypertension 
were diagnosed and the aforementioned clinical medical 
history was conflicting, the history of coronary artery 
disease since 1997 was more accurate and that "[i]t appears 
that this veteran has...coronary artery disease and 
[h]ypertension probably since 1997."  

As the November 2000 Board decision expressly stated therein, 
said private medical statements from "Dr. E." alleging that 
appellant's cardiac disorder may have had an in-service onset 
or was manifested to a compensable degree within a one-year, 
post-service presumptive period, were assumed credible by the 
Board solely for purposes of determining whether said service 
connection claim was well grounded.  However, in assessing 
their credibility in the present determination, the Board 
concludes that said 1994 written statements from "Dr. E.", 
that were submitted by appellant, lack credibility, because 
these allegations by this retired physician were prepared 
after appellant filed his VA claim for benefits; were 
submitted without any actual supporting clinical records; are 
not substantiated by any of the service medical records, 
post-service clinical records proximate to service, or 
applications for VA benefits forms prepared by appellant; and 
that physician's attempted recall of events far in the past 
is subject to the nebulousness of remote memory which is 
inherently unreliable.  It is also significant that the 
allegation by "Dr. E." that appellant had cardiac 
enlargement and malfunctioning mitral and aortic valves in 
1967/1968 appears questionable, since a chest x-ray on 
service separation examination did not show any cardiac 
enlargement, a history of a cardiovascular abnormality was 
not alleged on October 1980 VA hospitalization or on an 
initial 1980 application for VA disability benefits, a June 
1991 chest x-ray and electrocardiogram were negative, and a 
February 1999 private echocardiogram reported normal mitral 
and aortic valves.  As the Court stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."  

While the Board has considered appellant's statements, they 
do not constitute competent evidence with respect to medical 
causation, diagnosis and treatment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991).

In conclusion, the credible, competent evidence of record is 
predominantly negative, and shows that appellant did not have 
a chronic cardiovascular disability during service or within 
the one-year, post-service presumptive period; and that any 
chronic cardiovascular disability was initially clinically 
shown many years after service at a time too remote to be 
reasonably related to service.  


B.  Service Connection for a Left Leg Disorder (Including 
Varicose Veins and Phlebitis)

Appellant's service medical records, including an October 
1967 service separation examination report, did not include 
complaints, findings, or diagnoses pertaining to a left leg 
disorder (including varicose veins and phlebitis).  In an 
attendant service separation examination medical 
questionnaire, appellant denied leg cramps, history of broken 
bones, lameness, foot trouble, or skin disease.  

On October 1980 VA psychiatric hospitalization, more than a 
decade after service, appellant provided a history of left 
femur multiple fractures after a 1973 motor vehicular 
accident.  Clinically, the left lower extremity had varicose 
veins; and he stated that he had phlebitis.  It is also 
significant that in a November 1980 initial application for 
VA disability benefits, appellant alleged that phlebitis and 
a leg injury began in 1973.  

Private and VA clinical records dated in 1991 revealed that 
appellant reported a history of left lower extremity chronic 
venous stasis changes with deformity and chronic pain since a 
1976 left femur fracture sustained in a motor vehicular 
accident.  A history of surgical excision of a left lower 
extremity blood clot "secondary to this" was also noted.  
Impressions included left lower extremity deformity secondary 
to motor vehicular accident with chronic venous stasis 
changes and swelling.  A July 1991 private clinical record 
indicated that according to appellant, he worked as a pipe-
fitter and had sustained an injury "on the job", when a 
pipe rolled against the medial portion of the left leg with 
resultant rupture of blood vessels and lower leg bleeding 
with vein damage.  

In a February 1993 application for VA disability benefits, 
appellant alleged treatment from certain private physicians, 
including for phlebitis in 1977 and a leg injury in 1991.  

On April 1993 VA examination, appellant reported a history of 
femur fracture in 1973 and left lower extremity phlebitis.  
Diagnoses included left lower extremity phlebitis.  

In a June 1994 Report of Accidental Injury prepared by 
appellant, many years after service, appellant alleged that 
during service while assigned to Germany, a truck driver 
dropped a pallet of "C-rations" on his left leg; and that 
he received treatment including by "Dr. E."  

In a May 1994 written statement submitted by appellant, "Dr. 
E." alleged that "[d]uring Vietnam war [appellant] was 
injured due to ration load falling on left leg producing 
crushed lower leg with severe scarring [and] stasis of blood 
vessels [and] swelling [with] bleeding from leg."  In a 
November 1994 written statement submitted by appellant, "Dr. 
E." alleged that he "treated [appellant] for injury he 
received while in service during 1966-67.  At that time he 
had large varicose veins which became progressively worse."  
However, said written statements were submitted without any 
actual supporting clinical records.  In that November 1994 
written statement, "Dr. E." reported that "[d]ue to time 
lapse, I am unable to locate all of my records."  In 
appellant's November 1994 accompanying letter, he stated that 
"Dr. E." had retired and the "medical records are no 
longer available."

On August 1999 VA examination, a history of 1973 leg injury 
with femur fracture and an in-service left leg injury from a 
falling pallet was noted.  Diabetes with possible lower 
extremity peripheral neuropathy was diagnosed.  On another 
August 1999 VA examination, the examiner stated that there 
was no definite evidence of phlebitis, although the left calf 
was larger than the other.  

Lay statements dated in September 1997 apparently from two of 
appellant's relatives state, in effect, that appellant was 
injured in service and was treated by "Dr. E."  Neither 
statement specified what bodily area was injured nor provided 
any details concerning "the injury."  In fact, one of these 
statements divulged that "I do not know the extent of the 
injury."  Thus, the Board assigns minimal, if any, probative 
value to these lay statements, particularly since neither 
explains what the alleged "injury" was; whether they had 
personal knowledge of the alleged injury or merely were 
relating hearsay; or whether the alleged injury resulted in 
chronic residuals.  

On July 2000 VA cardiovascular examination, the examiner 
stated that he had reviewed the claims file; that appellant 
was a very poor historian and provided a very vague medical 
history; and that both lower extremities had scars in the 
femoral areas with a history of venous "blood clot" surgery 
in the 1970's.  The examiner further stated that an October 
1967 service separation examination did not reveal any leg 
disability and that an October 1980 VA hospitalization record 
noted a history of left femur multiple fractures after a 1973 
motor vehicular accident.  The examiner stated that there was 
a lack of supporting medical records and evidence of any left 
leg phlebitis treatment "in the military and after one year 
of separation from the military."   

Pursuant to the Board's second remand in November 2000, 
January 2001 VA cardiovascular and orthopedic examinations 
were conducted.  The examiner stated that he had reviewed the 
claims file; that appellant stated he had sustained an in-
service injury; and that associated with the claims file was 
a 1994 written statement from "Dr. E." on file concerning 
this matter and a history of a 1973 motor vehicular accident 
with left femur fracture.  The examiner further stated that 
an October 1967 service separation examination did not reveal 
any left leg disability.  Currently, the left lower extremity 
had varicose veins with severe venous insufficiency, and a 
scar over the lower one-third of the left leg was clinically 
noted as more likely due to the motor vehicular accident than 
due to a varicose ulcer.  Diagnoses included left leg scar 
"[v]ery likely from...old injury; severe venous insufficiency 
of the left lower extremity; and left thigh scar with history 
of left femur fracture and insertion of pin, related to a 
motor vehicular accident in 1973.  The examiner opined that 
although it was not very clear how long appellant had had 
venous insufficiency, it had been clinically noted subsequent 
to 1999 in the left lower extremity.  

As the November 2000 Board decision expressly stated therein, 
said private medical statements from "Dr. E." alleging that 
appellant sustained an in-service left leg injury with 
crushed lower leg, severe scarring, stasis of blood vessels, 
swelling, and large varicose veins, were assumed credible by 
the Board solely for purposes of determining whether said 
service connection claim was well grounded.  However, in 
assessing their credibility in the present determination, the 
Board concludes that said 1994 written statements from "Dr. 
E.", that were submitted by appellant, lack credibility, 
because these allegations by this retired physician were 
prepared after appellant filed his VA claim for benefits; 
were submitted without any actual supporting clinical 
records; are not substantiated by any of the service medical 
records, post-service clinical records proximate to service, 
or applications for VA benefits forms prepared by appellant; 
and that physician's attempt to recall events in the distant 
past is inherently unreliable due to the effects on memory 
caused by the passage of time.  See Smith, supra.

It is also significant that in a November 1980 initial 
application for VA disability benefits, appellant alleged 
that phlebitis and a leg injury began in 1973 without any 
mention of an in-service leg injury or disability; and that a 
history of left lower extremity chronic venous stasis changes 
with deformity and chronic pain since a 1976 left femur 
fracture sustained in a motor vehicular accident was reported 
in 1991 clinical records.  Additionally, the examiner who 
conducted a recent January 2001 VA examination did not relate 
any currently manifested left lower extremity disability to 
onset in service or proximate thereto.  In fact, the examiner 
attributed appellant's left lower extremity disability to the 
post-service 1973 motor vehicular accident, rather than 
service onset.  

While the Board has considered appellant's statements, they 
do not constitute competent evidence with respect to medical 
causation, diagnosis and treatment.  See Espiritu, supra.

In conclusion, the credible, competent evidence of record is 
predominantly negative, and persuasively indicates that 
appellant did not have a chronic left lower extremity 
disability during service or proximate thereto; and that any 
chronic left lower extremity disability was initially 
clinically shown years after service at a time too remote to 
be reasonably related to service.  


C.  Service Connection for Diabetes Mellitus

Appellant's service medical records, including an October 
1967 service separation examination report, did not include 
complaints, findings, or diagnoses pertaining to diabetes.  
In an April 1967 medical questionnaire, appellant denied 
diabetes/sugar in urine.  Significantly, on service 
separation examination, a urinalysis was negative; and in an 
attendant medical questionnaire, appellant denied 
frequent/painful urination, sugar/albumin in urine, or recent 
weight gain/loss. 

An October 1980 VA hospitalization report and a November 1980 
application for VA disability benefits, dated many years 
after active service, did not include any history, 
complaints, findings, or diagnoses pertaining to diabetes 
mellitus or any allegation that appellant had such disorder.  

Significantly, private and VA clinical records dated in 1991, 
decades after active service, revealed that appellant 
reported having been diagnosed with diabetes eight years 
earlier.  

In a February 1993 application for VA disability benefits, 
appellant alleged treatment from certain private physicians, 
including for "blood sugar" in 1982.

On April 1993 VA examination, a history of Type II diabetes 
mellitus was noted.  Diagnoses included diabetes mellitus.   

In a September 1994 written statement submitted by appellant, 
"Dr. E." alleged that appellant was treated for diabetes 
mellitus in 1967.  In a November 1994 written statement 
submitted by appellant, "Dr. E." alleged that he "treated 
[appellant] for injury he received while in service during 
1966-67....  He also had diabetes mellitus for which he was 
treated."  However, said written statements were submitted 
without any actual supporting clinical records.  In that 
November 1994 written statement, "Dr. E." reported that 
"[d]ue to time lapse, I am unable to locate all of my 
records."  In appellant's November 1994 accompanying letter, 
he stated that "Dr. E." had retired and the "medical 
records are no longer available."

On August 1999 VA endocrinologic examination, appellant 
reported a history of Type II diabetes mellitus diagnosed in 
"1966 or 1967."  Current diagnoses included diabetes 
mellitus.  

Lay statements dated in September 1997 apparently from 
appellant's relatives state, in effect, that appellant had 
been diagnosed with diabetes.  However, since neither 
statement provides any pertinent information as to the onset 
of appellant's diabetes, these statements do not appear to 
have any probative value on the diabetes service connection 
issue.  

On July 2000 VA endocrinologic and cardiovascular 
examinations, the examiner stated that he had reviewed the 
claims file; that appellant was a very poor historian and 
provided a very vague medical history; and that although 
appellant reported a history of diabetes in 1966, "[t]here 
is no history of any diabetes or sugar in the urine that had 
been reported in the military per the veteran.  His 
separation examination from 10/67 had revealed no other 
disabilities...."; that appellant had provided written 
statements from "Dr. E." alleging appellant was treated for 
diabetes in 1967; and that the April 1967 service medical 
record and an October 1967 service separation examination 
report did not reveal any diabetes.  The examiner stated that 
there was a lack of supporting medical records and evidence 
of any diabetes treatment "in the military and after one 
year of separation from the military."   

Pursuant to the Board's second remand in November 2000, 
January 2001 VA endocrinologic and cardiovascular 
examinations were conducted.  The examiner stated that he had 
reviewed the claims file; that appellant stated he had had 
diabetes since 1966 or 1967; that an October 1967 service 
separation examination report did not reveal any diabetes; 
and that "[i]t appears that this veteran has diabetes 
mellitus...probably since 1997."  

As the November 2000 Board decision expressly stated therein, 
said private medical statements from "Dr. E." alleging that 
appellant had diabetes in service, were assumed credible by 
the Board solely for purposes of determining whether said 
service connection claim was well grounded.  However, in 
assessing their credibility in the present determination, the 
Board concludes that said 1994 written statements from "Dr. 
E.", that were submitted by appellant, lack credibility, 
because these allegations by this retired physician were 
prepared after appellant filed his VA claim for benefits; 
were submitted without any actual supporting clinical 
records; are not substantiated by any of the service medical 
records, post-service clinical records proximate to service, 
or applications for VA benefits forms prepared by appellant; 
and that physician's attempt to recall events in the distant 
past is inherently unreliable due to the effects of the 
passage of time on remote memory.  See Smith, supra.

It is also significant that the service medical records, 
including urinalysis on a 1967 service separation 
examination, did not include any history, complaints, 
findings, or diagnoses pertaining to diabetes; and that 
private clinical records dated in 1991, decades after active 
service, reported that appellant had been diagnosed with 
diabetes several years earlier in the 1980's.  Additionally, 
the examiner who conducted a recent January 2001 VA 
examination did not relate appellant's diabetes to onset in 
service or proximate thereto, but instead opined that the 
diabetes had an onset decades after service.  

While the Board has considered appellant's statements, they 
do not constitute competent evidence with respect to medical 
causation, diagnosis and treatment.  See Espiritu, supra.

In conclusion, the credible, competent evidence of record is 
predominantly negative, and convincingly indicates that 
appellant did not have a diabetes during service or within 
the one-year, post-service presumptive period; and that 
diabetes was initially clinically shown decades after service 
at a time too remote to be reasonably related to service.  


II.  Whether Appellant's Countable Income Precludes Payment 
of Improved Disability Pension Benefits, as of September [redacted], 
1995.

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  A permanent and 
total disability rating for pension purposes has been 
assigned appellant since February 1993.  However, pension is 
not payable to a veteran whose combined annual income exceeds 
statutory and regulatory limitations.  38 U.S.C.A. § 1522(a); 
38 C.F.R. § 3.274(a).

In determining annual income for purposes of establishing 
eligibility for non-service connected pension, all payments 
of any kind or form or from any source shall be included as 
countable income during the 12-month annualization period in 
which received unless specifically excluded.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. §§ 3.252(c), 3.271(a).

Exclusions from countable income include unreimbursed medical 
expenses paid within the 12-month annualization period.  38 
U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Unreimbursed 
medical expenses will be excluded from the veteran's 
countable income when (1) they were or will be paid by a 
veteran or spouse for medical expenses of the veteran, 
spouse, children, parents and other relatives for whom there 
is a moral or legal obligation of support; (2) they were or 
will be incurred on behalf of a person who is a member or a 
constructive member of the veteran's or spouse's household; 
and (3) they were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
veteran (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid. Id.

Under 38 U.S.C.A. § 1506 and 38 C.F.R. § 3.277(a), as a 
condition of granting or continuing pension, the VA may 
require from any person who is an applicant for or a 
recipient of pension such information, proofs, and evidence 
as is necessary to determine the annual income and the value 
of the corpus of the estate of such person, and of any spouse 
or child for whom the person is receiving or is to receive 
increased pension (such child is hereinafter in this section 
referred to as a dependent child), and, in the case of a 
child applying for or in receipt of pension in his or her own 
behalf (hereinafter in this section referred to as a 
surviving child), of any person with whom such child is 
residing who is legally responsible for such child's support.  
Under 38 C.F.R. § 3.277(b), any individual who has applied 
for or receives pension must promptly notify the Secretary of 
any change affecting entitlement in any of the following: (1) 
Income; (2) Net worth or corpus of estate; (3) Marital 
status; (4) Nursing home patient status; (5) School 
enrollment status of a child 18 years of age or older; or (6) 
Any other factor that affects entitlement to benefits under 
the provisions of this Part.  Under 38 C.F.R. § 3.277(c)(3), 
an individual who applies for or receives pension as defined 
in § 3.3 of this part shall, as a condition of receipt or 
continued receipt of benefits, furnish the Department of 
Veterans Affairs an eligibility verification report upon 
request.

The term "dependent" includes a veteran's child.  38 
U.S.C.A. § 1115(1); 38 C.F.R. § 3.4(b)(2).  For pension 
payment eligibility purposes, the term "child" of the 
veteran means an unmarried person who is a legitimate child, 
a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and is a member of the veteran's household, or an 
illegitimate child; and (i) is under the age of 18 years; or 
(ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction in an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.57.

The evidentiary record reveals that in a November 1980 
application for VA pension benefits, appellant reported that 
he had a spouse and two children; that his son and daughter 
were respectively born in February 1968 and September 24, 
1977; and that he was receiving $810 monthly SSA benefits.  
However, a copy of his daughter's birth certificate listed 
date of birth as September [redacted], 1977.  

In February 1993, appellant applied for pension benefits by 
submitting VA Form 21-526.  In said form, appellant reported 
that he was divorced since 1991 from his second spouse; that 
his daughter, who was born in September 1978, was not in his 
custody but was in the custody of that ex-spouse; that he 
contributed $120 monthly child support payments; and that he 
had a son.  He also reported therein receiving $738 monthly 
SSA benefits since November 1991.  No other income or net 
worth was reported therein.   

By a February 1994 rating decision, pension eligibility was 
granted.  In a March 1994 award notice sent to appellant, the 
RO requested him to complete enclosed VA Forms 21-527 and 21-
8416 for the period from February 26, 1993 to March 1, 1994.  

In a March 1994 VA Form 21-527, titled INCOME-NET WORTH AND 
EMPLOYMENT STATEMENT, appellant reported the name of his 
daughter and date of birth as September [redacted], 1977; listed 
"none" in a box under line 8E that read "Name(s) of any 
children not in your custody"; reported that he had received 
$776 or $776.10 monthly SSA benefits since January 1992; 
reported that his daughter received $380 monthly SSA 
benefits; and in a "remarks" section, reported that his 
daughter "lives with her mother and I do not receive any 
part of her income."  No other income or net worth was 
reported therein.    

In an April 1994 VA Form 21-8416, titled REQUEST FOR 
INFORMATION CONCERNING MEDICAL, LEGAL OR OTHER EXPENSES, 
appellant reported his own expenses as the following:  $206 
paid in November 1993/March 1994 for Medicare (Part B); $235 
paid in February 1993/March 1994 for doctor charges; $184.72 
paid in February 1993/March 1994 for drugs; and $840 paid in 
February 1993/March 1994 for traveling expenses (15 trips of 
200 miles to a doctor).  He certified that these expenses 
would not be reimbursed.  

In a June 1994 letter, the RO advised appellant that:

The maximum annual rate of income for a 
veteran without dependents to receive 
disability pension is $7818.  Your income 
is at a rate of $9313 per year after 
consideration of any medical expenses, 
educational or vocational rehabilitation 
expenses,...you reported.  For that reason, 
we cannot pay you pension.  You should 
complete and return the enclosed VA Form 
21-0516-1 if your income decreases.

If we receive evidence before the end of 
next year that your income did not exceed 
the limit, you may receive retroactive 
benefits from the earliest date 
entitlement is shown.

In an October 1994 letter, the RO advised appellant that 
although he had submitted his daughter's birth certificate, 
since she was not a member of his household and he did not 
indicate that he contributed to her support, the pension 
claim remained denied.

A September 1995 Statement of the Case that was issued 
appellant explained that pension was not payable to a veteran 
whose income exceeded the limitations set forth by law; that 
under Public Law 95-588, the current income limitation for a 
veteran alone was $8,037 or $10,527 for a veteran with a 
child; that appellant's 1994 VA Form 21-527 listed SSA 
monthly income of $776.10 ($9,313.20 per annum), which 
exceeded the maximum income limitation for a single veteran; 
that his daughter lived with her mother; and that he did not 
receive any income from her or contribute to her support.  

In a November 1995 Substantive Appeal, appellant stated that 
he gave his daughter "money from my pocket when I have any 
available income to spare.  I also buy clothes and other 
items when I can afford these items.  I have not been ask[ed] 
if I gave her any income is the reason I have not told you as 
you state in the SOC."  

In a February 1996 letter, the RO advised appellant that 
disability pension award had been granted retroactively as 
follows:  Effective March 1, 1993, a monthly pension payment 
of $75 (based on countable annual income of $9,079 SSA and 
maximum annual rate of $9,980); effective December 1, 1993, a 
monthly pension payment of $77 (based on countable annual 
income of $9,313 SSA and maximum annual rate of $10,240); and 
effective December 1, 1994, a monthly pension payment of $80 
(based on countable annual income of $9,565 SSA and maximum 
annual rate of $10,527).  

It appears that these maximum annual rates were based on the 
status of a veteran having a dependent child.  The February 
1996 RO letter additionally informed appellant that 
disability pension payments were discontinued effective 
September [redacted], 1995, based on countable annual income of 
$9,565 SSA, a maximum annual rate of $8,037, and adjustment 
for loss of a dependent child.  Parenthetically, the 
September [redacted], 1995 date appears to represent the date his 
daughter turned age 18.  The letter also informed appellant 
that he could reopen his claim if there was a decrease in 
income by completing and returning an enclosed VA Form 21-
0516-1 and that he should immediately inform the RO of any 
change in number or status of dependents.

In a September 1997 VA Form 21-674, appellant reported that 
his daughter was unmarried, was attending college, and had 
attended a different university the previous term.  No income 
was listed.  Appellant did not indicate how his daughter's 
education was being paid for.

Appellant submitted September and October 1997 medication 
prescriptions costs, totaling $120.69.  He did not indicate 
whether he had paid for such costs himself or, if he had, 
whether he expected reimbursement.  

In an October 1997 written statement, appellant reported that 
his daughter was deaf; that she was attending her second year 
of college; that she lived in an apartment; and that "I am 
helping her through college whenever I can."  

An August 2000 rating decision determined that appellant's 
daughter was not permanently incapable of self-support prior 
to age 18, based on the evidentiary record.  

In August 2000, the RO sent appellant a Supplemental 
Statement of the Case, which explained, in part, that the 
recent 1997 medication prescription costs that he had 
submitted did not reduce his countable income to the level 
that would allow payment of pension benefits.  

Pursuant to the Board's November 2000 remand, the RO sent 
appellant a December 2000 letter requesting written 
documentation of any child support payments as well as any 
unreimbursed medical or other expenses that he had paid each 
year.  However, although appellant subsequently submitted a 
December 2002 written statement, he did not provide any of 
the requested information.

Even assuming that appellant's daughter, as a college 
student, was a "dependent child" under 38 U.S.C.A. § 101(4) 
and 38 C.F.R. § 3.57, based on the existing evidentiary 
record and appellant's failure to provide requested 
documentation of any changes in his SSA income or expenses, 
there is no evidence of record indicating what appellant's 
countable income was or whether there were any exclusions as 
of September [redacted], 1995.  Thus, the Board concludes that the 
evidentiary record does not establish that as of September 
[redacted], 1995, appellant had countable annual income for VA 
pension payment purposes, even after adjustment for 
excludable expenses, that was less than the legal maximum 
annual rate for a single veteran or a veteran with child.  He 
has not submitted evidence showing he was supporting the 
child in any way while she was in college.  Therefore, the 
claim of entitlement to payment of improved disability 
pension benefits, as of September [redacted], 1995, lacks legal merit 
based on the evidence of record.  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

Parenthetically, appellant may reopen his claim for payment 
of improved disability pension benefits by submitting 
necessary additional information regarding income and 
unreimbursed expenses.


ORDER

Service connection for a cardiac disorder (to include 
hypertension and angina pectoris), a left leg disorder 
(including varicose veins and phlebitis), and diabetes 
mellitus is denied.  Entitlement to payment of improved 
disability pension benefits, as of September [redacted], 1995, is 
denied.  The appeal is denied in its entirety.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

